C. D. San Juan. Divorcio.
En esta apelación inter-puesta por la demandante se alega como únicos errores de la corte inferior el haber declarado sin lugar la demanda por no haber sido probadas sus alegaciones y que la senten-cia es contraria a las pruebas; apareciendo que la eviden-cia presentada en el juicio fué contradictoria, y que ese con-flicto fué resuelto por la corte inferior sin el error que se le atribuye, por lo que la sentencia no es contraria a la prueba, se confirmó la sentencia^ apelada.
El Juez Asociado Sr. Hutchison no intervino.